Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 1 of 21

EXHIBIT 3
APRIL 23, 1936, SAN ANTONIO LIGHT
 

 

Today

“Het ULB, Pat, Office.
About Newspaper Mon,
Connolly, Mead, Others.
Ethiopian Manners,
Suprema Js Big Word,

By Arthur Brisbane

by mina Yeatorrs
oe Morente Cony-
aihee alghls aeesiren,

   

 

 

ra
Newipaar owner, editors and
Publishers (rom atl over are gale
ered in Mew Yor‘, poe
alher thing They onght, at)
tua Uhe aclubis of Kinet tealuter
and Uhe olber syndicates that Ju
mph Vv, han arranged at
Una Waldort Astoria hotel.
Merchants a3 well ax publishers
aig atitubty Wine ie eats
Una for
aenlalion.

ideas on snaiking pte

Interesting te 4 huge
of Jobn D, Rockefel-

 

to 190, proof that hard work
wal, Spt yaa rina =
ther Unings,

Connolly may 7 bee ald to have a
wide

Uekey end 71, Incheding Ireq lane
reares,

Twenly-odd editors and publich-
fra had Wunelicor, with Kr. Con-
nelly yesterday, able mn, cach «
pete vn 5 me a cd
the Tailed g maT.
J. Ditton ot ‘he Minneapatie aM.
bane, Ten Lawrence, of tun Inn~
dienepotin Blar: Cagtge Lona

 

‘There was Jonn Mead. of ihe
Ere, Pa, Times, who jooks all of
63, and Us aclually 74 years old, Me
wndd Inboreal ricer

leaking for
He atarted le newsp
iwenty-tive dollars, tela

erty,
emp tren havy interesting

cy ere always sub

ya to fo the slailenare, reterendum
“nnd recall” Hobedy ‘4 carpeted
Hike Ca hele Tiwipapers, alLhough

hig features imeke
Wat a Puleory.
Hane nie Gelawla "are pare 13 Te
a at an re
wail, emperme (urolng a ion
Crown

end others, plownin netout the use
et palson gaa by Tengu, i¢ the

Fuhioyten brat x
m brutality trat bee
went to the Leo: eof Nations, Tt

ts rot Tallan evidence, thal of um
paral Hon-Tiajian pbsttverk. Many

talinn non-enmlaiauts, werktne on
and satred by Iie
mu-

soads, surpriyed

Adlecaic's men were Bo bru

Weled that Mie brutality could not

be deveribed, mich eat could eS
lograpts tha printed.

 

‘the phote~
Eres of tiese x Serie od mulls
ae Bess I wot i wie for

, ile te opt of kth
arse Aareenent had, S.2 *

dae baw what fig Folch toeeght
boa Attar da lo the pear bale,
ey remembered that
evar fic ven Mi tnd
nee look well in

 

Manging would
roya! (amily Feeerds.
en

Biloghing Chane flor eo Ale

Minister Oceriig conchdes hla ndq
rere: “hell, tery fo the he Povtee,
and the gupreme ay ‘ord,

“Ruprema wee lard = ie a fine tithe,
but it HL impunity comes alte supreene

Cotring eho bulows [he reson.
ant UUe on Che:

feast unlit after the Mert battte.*
set Stat cannon, = ines
ee ed (6 fortigners

ed bebween Chancellor iiither

wat that, “PETE ar orem tit

Gimbar tivings “Siteet sitterent
ail Tionn=

 

pelated it downward, kiled
ef ins power dire,

Armuropg, | wooderi
ood sporting writer. ‘loki by hfs

are fired.” replied
Tahal

    

  

rary re le
Mad of a mani font te ober,

 

 

TONGA GES.

ur
Governor All

 

rent
hemes
eelled "rweeuing the prot
t lex age” with ‘he tf apictl

lly} gan Antonte and

pa koe BL laberude perl,

 

Uy :

 

et

 

VOL. LYI—NO, 96.

 

“BY A NOSE

  
 
   
 
 
  
     
  

HENRY WUCKLEY
Beh

montis-billten,

BANOIT BITES
VICTIM'S NOSE

Police were searching for two of
thres bandita Thuceday whet held up
tery. wae 3215 Houth Pores
ou the meas and ran.
Teene ee Une bandits’ ef-
forks torah him, yrabbing one’s eve
and knocking another docn w
‘The bandity hurled hh or the
found and one bit hls ove onifi

 

 

oe
tars ond ni Dave sleeets,
Duckley weat home and gol J,
Osporna and 4, £, Picking and
saticd a scateh for the bande

AL Nogalitas and Duttant areata
thay sew env of Uw nien, The
bandit fired tea, shale ag the man

ssi
British Mother
Ordered Hanged |!

LONDON, April D—tn—A_ pur.
no mether, Mra Gladys
Amelin Varkey, 26 of Dover, was
emuvicted and sentenced to deal]
today en a charge of slratering
Bive-moulleslé bwlas,

the | Mrz. Varley claimed he often
slurred (o dealt.

patice, who
Ue bedler WI coTes around [he
eek, q

the tandladg provider (oad fee an-
elber chilly “but the other Ive-|
wal Uney died.~

"The jeiry recommended) metzy for)
Mra. Vatiey, who wan scpataled
from ber nd

 

San Antonio Gets

Democratic Meet
FORT WORTH, apm D-14—
fan Anéenlo wes selected by Lead
ie Duper ive

      

luntay ag
the ‘date 1 Demoernle Sena
on May 26.

—+—

Weather Forecast |"

ana vitally Panty
clondly ‘Thoteday nhiit she Friday.
Warner Friday, week Len
ftare Thwrcday tah 8
wrees, Maher Friday sbovt 12
Light to moderate easterly

  

w
Iiigh temperatura Wednesdar, 05
#0; hith

  

wight and Piblay, Warmer Tritey
amd fin Uhe inferior Thereday nai
Moderate morihene Winds on

‘West Texan (set cne-hndredrhy
maria Fale and warmer Thurs.

 

Fileay, partly atsadty;

daz he
ot | warmer in the Ricca pettion,

 

ot the Fears.

 

INTERNATIONAL NEWS AND
UNIVERSAL SERVICE OIGPATCHES
APPEAR EXCLUSIVELY « THE USHT

Bald Urey four | conotay

woled the mother se tytn! Lew

 

Treatlaued VOL LVI-NO; 90, Meer i Mati 1

 

FETED
PROTESTS
IDeA

Proposed Gesell Site
Catled Incongruous
by Official.

Labebing Ung alacym project at

“inepprogriate= and “ingangru

with bialorir teats” Cullen Thom-

at Cemteniia) bigwig, “Mmureday

made Kt apparent thal ha wimld nol

recommend Isea! af the ee
1 al-the

8 probabh
id prea to have the cenoluph
placed ab Uhe stadium,

STADUUM FOX

 
  
 

——————————————
COMMISSIONER THOMAS
a8, tinge,

with an atlack on Ure stadium
plang. Le taid:
is went to Weebinglen end nde
yore apprarance bolnre the
fedesah comnciision tere and 1
Uverts a talk In whleh T ap.
1 consid

 

Thomas did take (ime out, how
ever, 10 iad ~ had announced
ha would f1 ever

Pn nic.
merely ioquirrd week He papell

J, Altyelt. mewiber of fee ba
cal nmfutity fection aid acstataat
fo Thomas, Nad reported sari

 

Altgele said be, (ov, bed Lueoeht
ot tha vile cut Phe wmgrsethlyrs
bere to gela perv
Daughters of he ‘Gntedersey to
meare thele manamerh Ue SIKE
af (he park. Altgelt pugeated
of the Texas Dero monuments ould
tbe placed ia the ether comers,
AGAINST MOVIKO
Roch cuggestions saised tmmedl-
ale storm af preted, free the Cons
federate organiza hovevtr,

 

»
pa
*f. went to aay belorg Une com:
robatanar-gecurol Unal T ate wet
vor of moving benullfal
eras te mortamerst oa Travit
Park. Thave mo opti en what
worvee

me Alarmed gtotineds, 1 whe tal.

  

 

maha
sceridlandy Pasty clovay “Tiwrseay | MAMOE

a ;
Larer tie will make hla recom:
mendations,

“Thewwas sold bee weld eater, ine
forvatly, ily tha individual wena.
teers od tha loa) adelsyy getup art
with any aiher interested silteent

rulfree, OF mile Clie firkhes

 

 

 

(AdatUanal Weather om Page 1)

 

(Gen lnuied + Tage 3, Co

      

 

  
  
  

Y
y ia orderiy fashion, each succeedIng |

 
 
 
 
  
 
 
 
   
 

  

1
wt [lather sliere te deve for “Curther

hor,
Aleyett, Thursday, anecunced |!

He Inalgeted tha advtewy coun i

Member of The Associated Pr

id pane

 

  
  
 

 
 

+ % A Constructive Force In the Community
Tt IHRURSDAY, APRIL 25, 1030,

SOLON JNLED AFTER ROW IN COURT

‘Thomas. Flays Badia Site For Hero Memorial

TWENTY PAGKS

(Lasgest Paid\COH07 DelibEred Kigy med Ts ka - DBaikll€GAb/1 415 ARG Gare Mhidhio Newspaper

EDITIO

TWO CENTS

CER

gr woot in ihe ai
yaad rehara

Vive acne oe Iria nad

 

KIONAPED BOY
FLEES, MAN
ARRESTED

Child Phones Father Just
aa $20,000 Ransom
Note Arrives.

 

ALLENTOWN, Pa. April 230%
‘Ten-rerr-old Hey T. Koch, um af

=
0
day, but pucaped A Ni abner. ree
relved a demand for $20,000: ran-
tam, Polls ssid & man retire ar

Tesind adraitied Ine abduct!
a os

near the sere de-
scthed hives er Joln Sey, et
Bienes Wut pullue expressed
lef [ral waa flellitows, ney

Prepared rarvom hetes
ets. “The molca were unre!

Mronger In Uenor Urat Ue pree
FANAL DEMAND.

 

{ Warulog.*
me K och bdunllied. the sna
aa hie abductor, He ast a exe drew
up fo te curb ahd [be man, unac
companied, told bim bis father
warivdl ler to xp to @ farm Ip eee
coll Meny kot tate e wot
wntuety, be sald
‘They drove slong the Hiltle Le-
Meh iver a few miller coulhweal
of We cliy, where the man walked
the buy to « keoll Jn Ue is Dd
Nett Poem ples oe the cnt
S CAPTURED.
‘Tho atte, Henry z Koch, Dart
wer tu Use finn of I, Ley 9

fa
tefrphaned from tie tann, Risand
Mes. Foch Grove fo the stone, picks
a pare guard al the Little

and toon

   

inty »
halted ay pollownen firawe pilates

and ong aheuted: “Let him have

H.* Be shots were fired eng ine
man nutendeed,

Kane of the ratisom wgtes toed

‘ per to rr.

 

Insiricllows.” AU the elles were Io
the viciolly of dhe woods where the
hoy was eft,

+.
Bathtub Killer

May Plead Insane
YORK, a:

 

 

MEW

April
Henty Kiaulec, defense counsel for
Zohn Floresta, 2eyearolf gots

 

ie
rier and ihe eleetric
halt, indicating he kauld rodraver
to prove Forenza was Incane,
District Willem 0.
Ue cass
loday or

eaUalied Morensa te pers
feeuly norman. 1 have @ perfect wir
Hane caw if thre over wad orig.
MANGUS TO DIE,
ORLAHOA CITY, Apc 1 —
Ur mJanjed Maryus, 77, convicted
ways of a Tule olficvt, te sched
la die in the ebeetria ebate
& rich at the atule penilentlery

 

Buh (eal od cheats pecan ter
weto in bis|*

 

ah Meatester,

NL, Ao a

7 Gemge [aad
birara 4 falher al 64,
wa (0 tee the hirth af
dutta, expacied nent

   
  

 

 

path, Hughes, mew 4, ty critleals

 

DEATH AND STORK |s%
Father, 96, May . Lose His Raco|in

LEFT WING CONTROL

 

 

JOBLESS MOVE

INTO oENATE
CHAMBER

TRENTON, M, J. Apc 12-1
‘Th of jobtey man holding
Wearathon rock eeion of thy Now
Jerey sarembiy tn (he psambly)
chamber moved down (he wtatehousa
‘corridor bile the muarble.pancled
sonata chamber today.

    
 

Slate pulhoritiea hed adked tt)

group to teare thx quatlers ta pecmlt

plana) cieit service examinations to be beld| x

fa the sateretly rom, but Lhe group
reluerd to go anywhere bot to the
tennty chanel.

The Jollet aed they would nat
Mare the state howe cout deg tegit=
lature ptetided emergency tallef|
tunds, which beeamie ceneusted Lact! fe
‘Thuridey.

‘The legatstore Uti erewss unit
Monday,

FIKE PAMAGER NOX
Fice wna 2 daunkes at the
ponte acter, 1031
ewan vite swat, lrtmnea reported
Trandsy.

=

Ir wth toflueaia,  Piratctens

 
 
 

dewiited nly Corlitien ma meetoud. | bil

Feller of becoming # (ather
(his Adianved age Was Invent:
ated by tte] sathartiaa nt the

 

New Jerasy's Workers’ Alilanes taok
over the Troantan assembly in protest
against adjourament beforo relief bill

 

 

rd fount lo be a ae)

 

Wor panied.

|

Parade Weather
Given 0. K.

teery la bare a few of
the arly week, Pirin. (retieiies,
| Old Aten Sunshine was biny msk-
for yok Une “Thurral

   

Melle of Plounsa parnde, and
hurried: on (o witness ‘Trruretay's
full program,
Accondiog te U, Weatherman
Ihe forecast

 

year paras,
on Anlaciot eilient nother

was banging on Thutaday anil

an eepedéd te erp ‘unperstures.
formal through Truredey

night, 4 tow of 34 degreci—is

low norms Cereeait for are

Ip Fel

ee ae spell wlll break

fered lenrnoetataly.
‘Windt, nettheaaterly Thursday,
ware expestal lq Wooome toatrily

Friday, There will be no ay
Tain, however, WeERIse Of w
Inger oof dry air,

Prosecutor Fined

in Court Backfire
arab bean Ma, Apri T=
nel tart out “an

 
   
 

plate from
ld alder, Lucite Jarman,
tax wound Kp wtih (he
proveenlorr fined mytead,
Janus was neg 19 tor the helt
ar an automa
nee and
oc pete
ihe

 

piles t
at
tentrhed

 

nena
Witewata

hie
Teiteas pub g Molen leg en Man
welt treck efler borrowing

 

     

Mocking legislators, they

held regular ocasion, served sandwiches
fin atiguat chamber.

   
   

Tet Bens phate.

FEDERALS AOUT
MEXICAN
REBELS

MEXICO CITY, Aprt) 73-13)
Opcraling near the Puckl border
Wey ther state of rack) Cur tna
atmed rebels were di i
wilh numerous casualties, the mF
departincet anhounced.

‘The rebels carrie inners in=

 

me engagement belnren (he tebely
wo

ae ty (ropy at Msleorape

“pricnal treope. lea courte vp
sith the weathered eebet ba tia

waged ‘Cap bored st
Winding amd ul and mii
ee

 

 

Former Private Is

Chicf of Finance
WASHINGTON, Az 7.—I—
an efter ahs she trom Bevel te
major general la 39 year? was Ewor
In Vela aro at ie ariny’s Rew chief of

finance,
Me li Mab Frederuk Ww

Rochen, ative "et Areoklyn. B.
Y¥, whe aap Gen. Fred-

erick W. Coleman, now ov
pone retirement from actlye duly
erat

Coyote led by

Police on Street
Peli¢e kuled & coypace In the 1170
block of Wept Falls ie r
day after it Kilt tua dove and
chuyed Mrz, Irene ‘rear, HY Wen,
Falls arene. ‘The cayete berame
lapaled tn a wire fence while
ing Ms, Tart,

 

ja
“us

ZIQNCHECK

PUT IN CELL
AT TRAFIC
COURT

Acpresontativo Protests al
Speeding Case Recess,
Starls to Go.

 

INCITON. April D—ih—
ire Zhoneheck ar Wath.

 

hin,
ia yas locked up % 0 ceil naar
Ube courtroom,
courtroom was tn wild ef
ender dorimg (he scuflie
‘The representative hed eppeated
‘ty court to fece a Teme an beur
speeding cliarne only after an caril~
er xulrie wi policeman at the
tol.

 

‘We was acting a: th em alter-
ney In arming the cast when Joége
Walter (Casey annenneed Lut Une
court woul, eens and slaried (0

“Dust minvte neck
shouted, “whal abeul wy cacaT™

“The court bi eecessloy," Jintga
Casey told him.

Lin laking = recess, ee Zon-
check replled In a loud vo!

‘The reprownt
dat and coat and started to Falk

Jeu, several palicemen and court

i Taare es
jets ted te

ouuide, and mm la the

N@ formal charger on “lederid,
homever, for creating the dle
tn sone.

recent had been ordered by

came so bn might examine the no-
(fteation ghren peck tn aps
pear In ‘our ‘The representallye
had objected (o the term at the
notification.

Quizzrs orricra
Activg wa his nn alterney. Zon
check closely queslionsd Uke pus
cumstances

leman aboot the
Weld arvent cachy fal~
t.
eer Br
was ang
bow t*

 

 

“Did I deny | ray going
an 7

“Nam

At thie polot Hieaohrtk told.

Judge Cusey he desked the record

li show thal he sbjected fo the

‘being fetlewtd and that

tev count

understood

Uhal J tanta down here mertty ta
ecomumodate the otlirar,

A astrind he ilo ward-

ed to make ie plain he had eefused

lo appear “on that (hing called an

 

  

Uachment.
‘The roresa wen taken at (hig pool,
PLEADS GUILTY.
wna Sem waiting for
3 ralutes brlore bly case

reached.

After the chrma sere read lo to ite
heoerseeectre he kas ated bor
Mroulks iodchech replied in &
lous volce.
Gaines court Inen ordered the ofl.

had levee the charge
kgainct chun to tee
OL ee *Sidecheck about =
ea, “1 pleaded guilt

avant,
rare | ade the change mereet hie ier

were culled to Lestity.

Waller, the peothtet reperrnitne
tive was taten to the guird Wom
ine mew howe ollice building by
ms Wachington polkemin whe was
atlempwing (o e¢rve Kira wtity an
Iachment ter sonst is appear
ta pollee cour! .

Zloneneck tnd the bihert, secet
Geowce Heutimath were choertal ia
tv, gard reom with Kenncth Rom =
ney, howe seotantat-arms Thee

 

  

 

a

 

 

—_

PSU

 

  
 

Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 3 of 21

acuuy UL bw, JpAded On bayonara,
were carried proudly at the hand of
Ethiopian troops, ‘The other two
were kept in prison, thet the em-
Peror, Huila Selassie, might have the
-sauisfaction of seeing them upon
Als arrival. They were horribly
mene, vou pe:

ec Italy , seen the photo-
graphs of these tortured Gnd Wut:
fated men, it would be wiee for
Fin Selassie to keep out of thu
Tlaiian government's hand, for a
While, If possible. Afussolin| might
do lo him what the English thought
they would do to Hie former kniser,
until Lhey remembered that he was
& cousin of their own king, and a
hanging would nob look well in the
royal family records,

Eulogizing Chancellor Hitler, Air
Minister Goering concludes his nd-
dress: “Hell, victory to the Fuehrer,
aud the supreme war lord: "

“Supreme war lord” ls a fine title
but it usually comes alter supreme
conquest,

Goering who hestows the reson-
ant title on Chancellor Mitler would

be advised by such old men as Bis-
marck or Von Moltke to walt at
least until after the first. battle."

Many heavy cannon, airplanes
hd bombs belonging ta foreigners
sland between Chancellor Hitler
and that.“supreme war Jord’ title

Similar things affect different
men In different ways. In Hono-
lulu. James Dodd, 29, told “you are
fired," went to the alrpart, flew up
7000 fect in his new monoplane,
pointed it downward, killed bhim-
self in a power dive,

Paul = Armistrang, | wonderfully
good sporting writer, told by his
editor, “you are fired.” replied

“much obliged. now I gall carry ett
my plon lo writen play and get i
on Broadwny,”

Within a year he had written
*Allas Jimmy Valentine" and en-
Joyed Its great success,
yary failure ts good for the right
Kind of a man; fatal to others.

HONOR sgsERS.
GUTARIE. Olla.. April 24,--(A—
Governor Al( M. Landon gf Kan-
fas, Speaking al a banquet here
Jast night honoring the men and

 

 

Tempo- |

as they ran toward hin, .
Buckley and his friends held the

bandit until orriyol af Pollcemen W,

T. Swift and Paul Wright.

He named his conferlerales to po-

lice,

— A

British Mother
Ordered Hanged

TAONTON, April 73.—(--A piv
erty-stricken mother, Mrs, Gludys
Amelia Varley, 26, of Dover, wns
convicted and sentenced to death
today on a charge of strangling her
five-moth-old twins,

Mrs. Varley claimed (ha children
starved to dealt.

The police, who sald they found
the bodies with cords around the
necks, quoled the mother as saving
the landlady provided food far an-
other child “but the other tyo--
well, Uhey died."

The jury recommended mercy for
Mrs. Varley. who was scpamled
from her husband,

ve

San Antonio Gets

Democratic Meet
FORT WORTH, April 27—~n—
San Antonio was selected by the
Stute Democratic executive convmil-
tee here ab noon daday as the place
for (he stale Democratic convention
on May 26,

 

 

Ap,

Weather Forecast

San Antonlo and vicinity: Partly
cloudy Thursday night and Friday.
Warmer Friday. Lowest tempara-
ture ‘Thursday night about §4 dy-
trees, highest Friday about 80 de-
grees, Light ‘ta moderate easterly
winds,

High temperature Wednesday, 09;
low Thursday morning, 50; high
Thursday, about 74 degrees,

East Texas (ens one-hundredth
meridian): Partly cloudy ‘Thursday
night and Friday. Warmer Friday
and in the interior ‘Thursday night.
Moderate norlheast winds on the
coast,

West Texas (west one-hundredth

 

 

 

 

women wha made the Oklahoma

 

COMMISSIONER THOMAS
He's ngninst stadium,

wilh an athack om the stadium
plans. He eaid:

“Lwenl to Washinglon and made
@ persona) appearance before the
federal commission there and I
made them a talk in which I op-
.posed the stadium iden. I consider
the sladium inappropriate. I don’t
believe that's the wuy to commem-
orate the deeds and heroisms of
‘Texas’ -lveroes.”

Thomas did tnke time out, how-
ever, to deny he bad announced
he would {nvor Travis Park as a
cenolaph site, Te said he had
merely inquired about Its pussibili-
les.

E, J. Altgelt, member of the Ia-

to Thomas, had reported carlier iu
the werk that Thomas probabis:
would favor Travis Park.

Altgelt said he, too, hod thought
ol the alte out thot, someone would
have to gain permission from the
Daughters of the Confederacy to
move their monument to a commer
of the park. Altgelt suggested Ehree
of the ‘Texas hero monuments could
be placed in the other corners,

AGAINST: MOVING

Such suggestlons ralsed immedi-
ala storm of protest from the Con-
federate organizations, however,
and Altselt, 'Thursdny, announced
to Thomas:

"! want to say before tho com-
tmisstoner-general that L am not io
favor of moving that beautiCui
Confederate monument In Travis
Park. Thiave no opinion on tb wiat-
snover,”

The Alamo grounds, ‘Thonias said,
are the third salle already recom-
inended for the cendalaph. 2

The commissioner-generl, who
cane here Thursday morning from
his homo in Dallas, sald he would
spend two days tn San Antonio,
making an Informal study of the
proposed sites for the statuary.
Later he will make his recom-
mendations.

Thomas said he would coufer, in-
formally, with the Individual men-
dors of the local advisory group nnd

 

meridian): Falr and warmer Thurs.

with any other interested citizens.

cal majorily faction and assistant +

5 of 2

fer in the flem of H. Ley and com-
pany, lind received the ransom note
by. mitssenger furt before his ron
telrphoned from die fann, Mrrand
Mes. Koch drave to Lhe scone, piek-
ed up u park guard al the Lilie
Lchigh parkway and soon were
Joined by cily polloe.

Within a few minutes they sight-
ed 2. mun walking toward the spot
where the boy was Inft. He beoke
into «a ram when he oaw (hom, bul
halted as policemen drew plstolr
aid one shouted: “Let him hive
i." No shots were fired and die
Man surrendered.

Nane of the ransom noles: fixed
a Place for the kidmiper to re-
celve the money, They directed the
father where lo delve for “further
fnstrucligus.” All the sites were to
the vicinity of Lhe woods where the
doy Was: left,

 

iBathtub Killer

May Plead Insane

NEW YORK, April 23,—™—
Henry Kiauber, defense counsel for
John Fiorcnza, ‘24-yenr-old con-
fessed slayer of Mrs. Nancy Evans
Titterton, labored today on plans
to save him from conviclon of first
degree murder and the electric
chair. Indicaling he would endeavor
to prove Fiorenza was insane.

District <Attomey William C.
Dodge, planting to take the case
to the grand jury elther taday or
tomorrow, sald, however:

"I am Satisfied Florenza ts per-
fectly normal I have a perfect atr-
Ught cuse if (here ever was one."

te
NHARGUS TO DIE.
OKLAHOMA CITY, Apri] 23.—
i-—Janyes Hargis, 27, convieled
siuyer of a Tulsa officer, is sched-
wled lo die in the electro chatr
tonight at the stale penitentlary
at McAlester,

 

NRW NERN, N.C. April 23-4
Intimates said loday George dsaae
Seu ways Mekaul « wneud Coad

 

 

yy 093, 1136

 

New
over th
against

i
i

TRENTC
The group
inarathon
Jersey mt
chamber 11
corridor =f
senate chez

Site a
group to Ic
civil servic
in the ass¢
refused lo
senate cha

Tite job
leave the s
lature pre
funds, whi
Thursday.

The leg:
Monday.

FIRE
Fire cnt
home of
Buenn Vis
Thursday.

 

DEATH AND |
Father, 96, May Los

Ie it wit

 

AS 3 00519"
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 4 of 21

EXHIBIT 4
JUNE 28, 1942, SAN ANTONIO LIGHT
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 5 of 21

AUNDAY, JUNE 2a, 1942,

Museum Gets

Wedding

ress

Worn in LSS7

Other Gifts Include Photo
Of Confederate Monument

Travis park may belong lo the city,

"the UL D.C,

The United Daughters of the Con federacy
{u. the center of the square, according to Miss
who haa sent the Witte Momorial museum a

at the timo of the dedication,
‘Her pictures also include two

shots of the, Belknap rifles ready

for action, along about 1898,

 

Women cerlainly were bullt on a
mall scale in the “olden” days,

If you don't think so, just TRY
to ect into the auseum's newest
-acquisition, a wedding dress worn
by Adriadne Anthony, who marrind
Benjamin Seaman Van Tuy), ab Fall
River, Mats. in 1987,

Ths dress; which was made in
New York by Madame Glover, Is of
ivory, satin trimmed -with bobbin
Ince ond boilice separate {rom tho
skitL, It was worm only the one
tine, and never made over. Tund-
knllted stockings and a tulle wod-
ding vell go with ft. The dress was
tho gift of Anthony Van Tuy, 401
Sheek avenuc, whose mother was
the dainty little bride,

Blnce the exhibits during summer
nover vory, Miss Elennor Onder-
donk, tho art curator, fs just coast-
ing along, She ts catching up on
all the repalr work, and Kas just
finkshed refining andk saving for
posterity on old picture of the
cathedral in Mexico Clty,

' And while we are on the subject
od art, the Mfe classes of Cecilla
aiclniedit have been changed from
. mM, to 7:40 p.m, Tuesday,
fony soldiers have artistic tal-
ents, the musewn has discovered,

 

  
  

 

The Orst exhibition of the fall
hhas been booked. Ib Js the water
color collection of Douglas Parshall
of Callfornin, a portralt painter of
nole,

 

Mrs. HW. P. Drought has teen
named chalnnan of the year of the
Ban <Antenlo Flawer associntion,
succeeding Mrs. B. B. McGimscy. *

 

They tell us we ore missing an
@xperienca af a UWlativnn CF nem ane

bul its heart belongs to
own the monument

Elizabeth Houston,
Picture of {t taken

July 3 Set
For W edding

Miss Hope Elzabeth Nelson's
engugeinent to Lieut, Ornma) Hornee

 

 

Parents, Mr. aud. Mrs,

Traudt of San Saha.
will take place nb 8:30 p. m. July 3
in the Randolph field chanel,

Miss Nelson of San Antonto Is
the granddaughter of the inte Eliza-
beth Gowen Nelson, a member of a
Doneec ‘exns family,

She was praduated from Bracken-
rige High schoul, whore she was a
cndct spousor.

Lieutenant Skinner's home fs in
InWanapolis, Ind. Ho atlended Pur-
dup universily hefore entering the
Vniled States air corps,

Church Will

Honor Pastor

The Westminster Presbyterian
church, South St. Mary's and ‘Vemple
strects, is honoring: the Itey, Thomas
J. Bradley, reUring pastor, with o
farewell party au Uae church lawn
Monday at B p.m.

Tho Rev. Mr. Bradley bas served
Westminster daring tbe past nine
months and ls leaving July 1 to ac.
cept work fn other fields.

oe a

The Optimissus club wilt meet
Wednesday 2€ noon in the south
terrace dinlug room of the Gunter
hotel. Mesdames Gladys Zeller

 

8kinner Jr, is announced by hor] §
Nathaniel) -

The wedding!’

N

 

 

oi :
WA bbs & a

Mr. and Mrs. Nathantel Traudt, of San Saba, annuunee the
engagement of their daughter, Wopo Wlivabeth Nelson, tv
Oramel Horace Skinter Jr., licutenant, U.S. air farces. Tho

wedding will take place July 3 in the Randolph ficld chapel,

- Short Shots

RYDEE GATES is home from Stanford unlversity, awaiting
those army orders in his striking Jieutenant's unifarm,
* a *
Another who Ins chosen work instead of play his sumiver
IN JANE RICE, She'y bending over natcbaoks at (he Univer-
alty of Texas. .
# A =
The litle birds tell us thal. LIEUT JOHN WHITE lus left his
test pilot job in Dayton, Ohio, for service out of the countiry.

 

 

JIMMY WOLT and JACK HOWARD are ready and carin' ta
Ieavo on July 2 for South Bend, Ind., and-the naval trolniny
school there. , 3

 

THE SAN ANTONIO LIGHT

 

 

Following the curren
delivering themselves o
‘inalde” accounts of tlici
L,. “Berlin Diary" Shirer

This gentlemun is’ Ha
ment to Berlin,” is duc

bookstalls tomorrow. H
up where Shirer left. o
doos a good fol of rey
althongh it remains to L
whothor bls yorn—-which cov
in Germany, will catch thy
hnagination,

L have repentediy opined ¢
writings of forelgn corresp
Aro Usuntly goad reading alll
stfll think the reader shit
Wgnly discriminating nud
these pleces of Nterature ci
There Js such a thing ns lo
empnasis on them. Publi:
“Assignment fo Berl" (5 k

7 ro

This column's nomination
new high in uscless books Is
“A-D-C of Amerlen's Wines
fon by Mary Frost Mabon
position as “food and wine
of Harper's Bazanr no doub
her in n posillon of nalmo
authority on the subject,
At on tine when every
urged to amake no tn
Journeys, this’ astule p
sponsors A book thal outli
Nghtful “wine lours."" A
sides, who ever got the id
Americans ure ‘wine sville
This is the kind of pw
trivia that waste good \voo
<8

Since blessings in tho
world and elsewhere ‘are
few these heetle days, hi
least a snail one: Vingle
has produced another weste
clicks... Ilo calls it “Dust Au

Suge." It fs published by
MUL.
Despite this prosnic tlt

story is a pulse racer. 1 es

enjoyed the “silent puna

Texas,” Vallas Hudson. He

mo as the McCoy anc oo

overdrawn. But then Auth

Js an old Wand In western
* * a

And Just im case somebor

you to Jt In getting Vingic’

here's enothor tlle of fal

cent Vintage Lal proves 1

thor's knack for presenting

ing good yarn: “Will Har
- 8 *

Comes word to this desk ¢
collected letlers of Ure lat

 

 

 

 

aud Lessie Greenwood wilt bo hast.

eRehe Reee RM oe

“Biky” Mitchell are about

ASD 00517
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 6 of 21

EXHIBIT 5
NOV. 5, 1953, SAN ANTONIO EXPRESS
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 7 of 21

 

 

FAN WAHVON'S TK per > Tero; Agm 5h
TAY Ee vA Peeks

Nou = J Ins $ “Teaurs Pa

 

ASJ000514
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 8 of 21

 

ASJ000515
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 9 of 21

EXHIBIT 6
MARCH 27, 1899 ORDINANCE
PHOTOS TAKEN BY RITA SCHIMPFF
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 10 of 21

mcd NT hie
nero geen. ie

i

ime
is

 

Aso 00021
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 11 of 21

 

PSSO00Z2
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 12 of 21

EXHIBIT 7
MARCH 27, 1899 ORDINANCE
PHOTOS PRODUCED BY CITY OF SAN ANTONIO
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 13 of 21

senna WSO)

Gee /te/O | |

LGL 9Nd 16b= wer HOOP ’*AaHO | . ; J

(ne tree yw peng We nrg gee ortega, ews gy genes Eaeny

op bap arden Eng ng rn EY spew D emerey p ory bw anpiny J mwy asl

geo grey bee nyt ew ot Beowmphng-ng We mepeoe vi

ey pope apn er fig Mae er png mrp ww @ be Sng oy KL
gray Brg ry Be Gre a Tag Regi Beemer nit gemma

worry ry 208 Premertg nyt be manerne nig be waco p. TT *

——- 7 =

ar ache™

66a 3
ghey pOnd 1 Ate - INC CON

 

 

: tr----

er rm a i es ee eee

 
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 14 of 21

b39000 yl)

Gex//t2z/e
£96 9Nd I6b-wWP Woo7 ‘avo

mye te od gery be cred geet acting my Sows gy gener Eqneny

re By mting Brg ne reas gee oe mere yew Ge anny mgt wy hy

gems gery een ng ew gy Forty ry
poeneg Fro, nip By ee a a rig Famine gi gpm
MOND ON “Is Eo OE YD Rony Bw prin W/E ty

| ere af Bremerton ny be omnpeoey yg be wascare 9 : 1

Le

a Ee eee etter eee e «

| jaehe-
pay a@ml [Ato INO CON

 

66a!

bifr uel

%.
~~
pete see

md - tr

 

 

bry seyerg (
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 15 of 21

Os Qevnawittin

Rar ered Bane ony ws taclahiss a Fane hal

gun So Sd Eeow wns tans

GV thaheen “4 @ Nd YAS alee ‘ee ithiocaistigien L 2 AA tha okt
veaat Atak her ron Oandray ~ Aahen wah he fae dikes & rie het

 

     

a
. kee

Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 16 of 21

 

Sy.

et

NO. OME Se Page nae
27] [g2

sro ee bee ere

 

 

f ee

i a 49)

oo G oxen fh us ae ar ri |

Fyre a wih oh nae a ws de th cage "
Fonda mtn many pak hat hy Leek Ak owes The

ORD. | Book UM: “401 PAGE 787
8/27/1889

 

Lost 06003 F
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 17 of 21

b$9000 Ye

Csa//az/E

( Syeeeerreme Sathniy mea rmeewwetg|
mys “reo yd) cer be py ony awviny hy Sere ae oy
€ Bay oedeg Brg NW oT Ee seer p mown g ory (a anpiay aetGet
Perr erry be rere nye ew gy Smit Winn fese |

ay taal Borneng ay Rip Me irr ps meenpingy wep be brig ms

gomeg Fira nar hy gern yy may rmengyg Surecnprsh nis geome

MNO IITs i ow OY 9 Rady Bo pin pre ay

| woreny sof Pome rig yt be angeerny “ be wearer D ; Abbr

 

 

,
~N

 

Ley yng (

 

Vehe0 “To ~ ge
ta -— TNO CON to .

cea!
FRY oe mPanel. Tb Conds

ve
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 18 of 21

bits

sapede

(Rab ert at Fans Baan ws) te yh Sth

es te £ ANA Leva vata : } - :

Gadshien « “4 aod vine Odes here teh mon fi
ar Resa wr ipa, rea mm maganonh ES :

 

 

 

   
   

EXHIB TN NO. ie

a
Case 5:17-cv-01072-DAE Document 132-3 Filed 05/16/19 Page 19 of 21

EXHIBIT 8
JAN. 12, 1903 MINUTES
1

f
9
o
oO
cn
re
—~

 
   

~e 7

 

as |

 

 

+

i

8

¢
Ta

vol

Q

¥.

 

 
